DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 04/06/2022, with respect to 35 USC § 103 rejections
have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-6, 8-14 are allowed.  Claims 1-6, 8-14 are renumbered as 1-13, respectively.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 10, the prior art of record, Kobayashi (US 2018/0067704) teaches an information processing apparatus (Information processing apparatus 110, Figures 2-3) comprising one or more processors (CPU 201 / Processor 380, Figures 2-3) configured to: receive print setting values set via a print setting screen from an external device (A print setting screen for receiving print setting information, an option screen used for setting and checking options from the printer; paragraph 59, Figure 3).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, receiving metadata related to image data to be used for printing from the external device, wherein the metadata is different from data set via the print setting screen; and selecting, based on the received metadata, a print setting value to be used in place of one of a plurality of print setting values that conflict with each other and are included in the received print setting values.
Regarding claims 2-6, 8-14, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675